In re Fleury, David; — Plaintiff/s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 312-162; to the Court of Appeal, Fourth Circuit, Nos. 93KW-1701, 93KW-2007.
Denied. As to most of the documents relator requests, he has not shown the required particularized need. State ex rel. Bernard v. Cr. D.C., 94-2247 (La. 4/28/95), 653 So.2d 1174. As to his request for his indictment, the Court declines to order production of documents it normally provides even in the absence of a showing of particularized need. Cf. State ex rel. Simmons v. State, 93-0275 (La. 12/16/94), 647 So.2d 1094, in cases in which the limitations period of La.C.Cr.P. art. 930.8 has expired, unless the relator has made a showing of particularized need by filing an application which would fall under the exceptions of La.C.Cr.P. art. 930.8(A) and which needs the requested documents to support it. Bernard, 94-2247 at p. 2, 653 So.2d at 1175; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So.2d 1189.